     Case 2:21-cv-00566-JAM-CKD Document 19 Filed 09/21/21 Page 1 of 10


1

2

3

4

5

6

7                          UNITED STATES DISTRICT COURT

8                         EASTERN DISTRICT OF CALIFORNIA

9

10       STEPHEN ROGERS, an                 No.   2:21-cv-00566-JAM-CKD
         individual; HELEN SCULLY, an
11       individual; and NNEKA
         ANYANWU, an individual,
12                                          ORDER GRANTING MOTION TO REMAND
                      Plaintiffs,           AND DENYING PLAINTIFFS’ REQUEST
13                                          FOR ATTORNEY FEES
             v.
14
         DIGNITY HEALTH, a California
15       corporation, doing business
         as METHODIST HOSPITAL OF
16       SACRAMENTO; and DOES 1
         through 10, inclusive,
17
                      Defendants.
18

19           Stephen Rogers, Helen Scully, and Nneka Anyanwu

20   (“Plaintiffs”) move to remand this labor and employment action

21   back to the Sacramento County Superior Court.          See Mot. to Remand

22   (“Mot.”), ECF No. 11.      Dignity Health (“Defendant”) opposes the

23   motion.      See Opp’n, ECF No. 14. For the reasons set forth below,

24   the Court GRANTS Plaintiffs’ Motion to Remand.1

25   ///

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for August 10, 2021.
                                      1
     Case 2:21-cv-00566-JAM-CKD Document 19 Filed 09/21/21 Page 2 of 10


1                                I.    BACKGROUND

2          Defendant is a provider of health care services in the

3    Sacramento area.     First Amended Compl. (“FAC”) ¶ 8, ECF No. 10.

4    Defendant employed Plaintiffs as nurses in the Interventional

5    Radiology Department of the Methodist Hospital of Sacramento.

6    Id. ¶¶ 9,13.    During this period, Plaintiffs were also members of

7    the California Nurses Association (the “Union”) and thus covered

8    by the Collective Bargaining Agreement (“CBA”) entered into

9    between the Union and Defendant.          Mot. at 1; Opp’n at 5.

10         During their employment, Plaintiffs claim “they were

11   discriminated and retaliated against for making complaints about

12   workplace and patient safety.”       Mot. at 2.    Plaintiffs further

13   allege: “Defendant created a hostile work environment,

14   reprimanded Plaintiffs without cause and for behavior that they

15   had previously engaged in without issue, reported them to the

16   California Board of Registered Nursing, and thereafter unlawfully

17   terminated and/or constructively terminated all three (3)

18   Plaintiffs’ employment as a result of their complaints.”             Id.

19         In response, Plaintiffs filed this action in Sacramento

20   County Superior Court on February 17, 2021.         Not. of Removal at
21   2, ECF No. 1.    On March 26, 2021, Defendant filed a Notice of

22   Removal, invoking this Court’s federal question jurisdiction.

23   Id. at 3 (citing to 28 U.S.C. § 1331).         Specifically, Defendants

24   removed on the grounds that Plaintiffs’ claims are preempted by

25   Section 301 of the Labor Management Relations Act (“LMRA”), 29

26   U.S.C. § 185.    Id. at 3-8.
27         On May 28, 2021, Plaintiffs filed an amended complaint

28   pursuant to the parties’ stipulation.          See FAC; see also Stip.,
                                           2
     Case 2:21-cv-00566-JAM-CKD Document 19 Filed 09/21/21 Page 3 of 10


1    ECF No. 7.    In the FAC, Plaintiffs assert eight claims against

2    Defendant for: (1) unlawful discrimination in violation of the

3    California Fair Employment and Housing Act (“FEHA”), Cal. Gov’t

4    Code §§ 12940, et seq.; (2) failure to prevent discrimination in

5    violation of the FEHA, Cal. Gov’t Code § 12940(k);

6    (3) retaliation in violation of Cal. Lab. Code § 1102.5;

7    (4) retaliation and discrimination in violation of Cal. Health &

8    Safety Code § 1278.5; (5) retaliation in violation of Cal. Lab.

9    Code § 6310; (6) wrongful termination in violation of Cal. Lab.

10   Code § 6311; (7) wrongful termination in violation of public

11   policy; and (8) violation of Cal. Bus. And Prof. Code §§ 17200,

12   et seq.    FAC ¶¶ 81-151.

13         On June 6, 2021, Plaintiffs moved to remand.         See Mot.

14   Plaintiffs request attorney fees and costs associated with their

15   motion pursuant to 28 U.S.C. § 1447(c).         Id. at 10-11.

16

17                                II.    OPINION

18         A.    Legal Standard

19         Under 28 U.S.C. § 1441, a defendant may remove a civil

20   action from state to federal court if there is subject matter
21   jurisdiction over the case.        See City of Chicago v. Int’l Coll.

22   of Surgeons, 522 U.S. 156, 163 (1997).        Subject matter

23   jurisdiction exists over all civil actions “arising under the

24   Constitution, laws, or treaties of the United States.”           28 U.S.C.

25   § 1331.

26         Courts strictly construe the removal statute against removal
27   and “federal jurisdiction must be rejected if there is any doubt

28   as to the right of removal.”       Gaus v. Miles, Inc., 980 F.2d 564,
                                           3
     Case 2:21-cv-00566-JAM-CKD Document 19 Filed 09/21/21 Page 4 of 10


1    566 (9th Cir. 1992)(internal citation omitted); see also Moore-

2    Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir.

3    2009) (“[A]ny doubt about the right of removal requires

4    resolution in favor of remand.”).         The party seeking removal

5    bears the burden of establishing jurisdiction.          Emrich v. Touche

6    Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).

7          B.    Analysis

8          Defendant removed this action on the grounds that Section

9    301 of the LMRA preempts many of Plaintiffs’ claims.           Not. of

10   Removal at 3-8.     Specifically, Defendants contend that “at least

11   five of Plaintiffs’ claims require interpretation of the CBA

12   between [Defendant] and Plaintiffs’ union” thus supporting

13   “federal question jurisdiction premised on LMRA preemption.”             Id.

14   at 7.   Plaintiffs counter that their claims relate to workplace

15   and patient safety, matters not covered in the CBA, and that no

16   interpretation of the CBA is required.        Mot. at 2, 4-6.

17         As a threshold matter, Defendant argues that the motion

18   should be denied outright because the amended complaint upon

19   which it proceeds is improper and a “transparent attempt to avoid

20   federal jurisdiction.”      Opp’n at 8-10.     In particular, Defendant
21   takes issue with Plaintiffs’ elimination of references to the CBA

22   and to Plaintiff Anyanwu’s grievance with the Union contained in

23   the original complaint; Defendant stresses jurisdiction must be

24   analyzed on the basis of the original complaint without reference

25   to subsequent amendments.      Id. at 9 (citing to Chabner v. United

26   of Omaha Life Ins. Co., 225 F.3d 1042, 1046 n.3 (9th Cir. 2000)).
27   However, the very case that Defendant cites to for this

28   proposition, Chabner, makes clear this rule is not absolute.             See
                                           4
     Case 2:21-cv-00566-JAM-CKD Document 19 Filed 09/21/21 Page 5 of 10


1    225 F.3d at 1046 n.3.      In Chabner, the Ninth Circuit acknowledged

2    that generally “jurisdiction must be analyzed on the pleadings

3    filed at the time of removal without reference to subsequent

4    amendments,” but then proceeded to analyze jurisdiction based on

5    subsequent amendments.      Id.   Specifically, that action was

6    removed on diversity grounds, but once in federal court,

7    plaintiff amended his complaint adding an ADA claim, thereby

8    raising a federal question.       Id.       The Chabner Court held that

9    subject matter jurisdiction existed based on the ADA claim – that

10   is, based off the subsequent amendment, not the pleadings at the

11   time of removal.     Id.   As applied here, Chabner instructs that

12   this Court may look beyond the original complaint in determining

13   whether subject matter jurisdiction exists.           Defendant’s

14   threshold argument thus fails.

15         In order to decide the instant motion, the Court must

16   determine whether Defendant has met its burden to show that LMRA

17   preemption applies.     See Emrich, 846 F.2d at 1195.         As both

18   parties acknowledge, the two-part test set forth in Burnside v.

19   Kiewit Pac. Corp., 491 F.3d 1053, 1059-1060 (9th Cir. 2007)

20   provides the relevant framework for determining whether a cause
21   of action is preempted by Section 301 of the LMRA.            Opp’n at 13;

22   Reply at 1.    At the first step of Burnside, the court asks

23   whether the “asserted cause of action involves a right conferred

24   upon an employee by virtue of state law,” independent of a CBA.

25   491 F.3d at 1059.     If the right exists solely because of the CBA,

26   then the claim is preempted, and the analysis ends there.            Id.
27   However, if the right does not exist solely because of the CBA,

28   the court moves onto step two: deciding whether the claim
                                             5
     Case 2:21-cv-00566-JAM-CKD Document 19 Filed 09/21/21 Page 6 of 10


1    “substantially depends” on an interpretation of a CBA.           Id.       “If

2    such dependence exists, then the claim is preempted by Section

3    301; if not, then the claim is left to state courts to handle in

4    accordance with state law.”       Id. at 1059-1060.

5          Here, Defendant contends that Plaintiffs’ claims are

6    preempted at both steps of Burnside.        Opp’n at 13-17. The Court

7    disagrees.    As to the first step, Defendant argues that the

8    rights underlying Plaintiffs’ claims are conferred by the CBA

9    rather than state law.      Id. at 13-14.    Defendant rests this

10   argument principally upon allegations in the original complaint

11   regarding Plaintiff Anyanwu’s grievance with the Union.2             Id.

12   According to Defendant, the Court should draw the conclusion from

13   the allegations of Plaintiff Anyanwu’s grievance process that

14   Plaintiffs’ claims are grounded in the provisions of the CBA.

15   Id.   As Defendant contends: “If Plaintiff’s claims did not

16   implicate the CBA, then Plaintiff Anyanwu would not have

17   initiated the grievance and arbitration procedure.”          Id. at 13.

18         However, as Plaintiffs argue, another logical conclusion can

19   be drawn from the same allegations: “Plaintiffs’ grievances filed

20   with the union are inconsequential to their claims, except
21   insofar as they were examples of Plaintiffs’ many complaints and

22   notice to Defendant of the same.”        Mot. at 5 (emphasis added).

23

24   2 The Court briefly notes the parties’ additional dispute as to
     whether equity bars Plaintiff Anyanwu’s claims. Opp’n at 10-12;
25   Reply at 4-5. Plaintiffs contend that because Anyanwu did not
26   begin the arbitration process, her claims are not barred by
     equity. Reply at 4-5. Defendant insists otherwise. Opp’n at
27   10-12. Because the Court finds LMRA preemption does not apply
     and therefore it does not have subject matter jurisdiction over
28   this action, the Court does not reach the equity issue.
                                      6
     Case 2:21-cv-00566-JAM-CKD Document 19 Filed 09/21/21 Page 7 of 10


1    That Plaintiff Anyanwu filed a grievance “does not mean that she

2    had to do so” or that Plaintiffs’ claims are necessarily grounded

3    in the CBA.    Reply, ECF No. 10, at 5.      Defendant does not address

4    this alternative interpretation, see generally Opp’n, and thus

5    fails to convince this Court that Plaintiffs’ claims are based on

6    rights conferred in the CBA.       Nor does Defendant’s citation to an

7    out-of-circuit and therefore non-binding case, Garley v. Sandia

8    Corp.,236 F.3d 1200, 1211 (10th Cir. 2001), resurrect its

9    position. For these reasons, the Court finds Defendant did not

10   carry its burden to show preemption under the first step of

11   Burnside.

12         Turning to the second step of Burnside, the question is

13   whether Plaintiffs’ claims are substantially dependent on

14   interpreting the CBA; this analysis turns on “whether the claim

15   can be resolved by ‘looking to’ versus interpreting the CBA.”

16   Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024, 1033

17   (9th Cir. 2016) (internal citations omitted).          “If the latter,

18   the claim is preempted; if the former, it is not.”          Id. (internal

19   citations omitted).     Additionally, “interpret” in this context is

20   “defined narrowly – it means something more than ‘consider’,
21   ‘refer to’, or ‘apply.’”      Id.; see also Balcorta v. Twentieth

22   Century-Fox Film Corp., 208 F.3d 1102, 1108 (9th Cir. 2000).

23   Accordingly, the Supreme Court has instructed: “not every dispute

24   concerning employment, or tangentially involving a provision of a

25   collective-bargaining agreement, is preempted by § 301.”             Allis-

26   Chalmers Corp. v. Lueck, 471 U.S. 202, 211 (1985).
27         Defendant argues Plaintiffs’ unlawful retaliation,

28   discrimination, and wrongful termination claims require
                                           7
     Case 2:21-cv-00566-JAM-CKD Document 19 Filed 09/21/21 Page 8 of 10


1    interpretation of the CBA.       Opp’n at 14-17.    Specifically,

2    Defendant contends that these claims put the “CBA—including its

3    disciplinary and grievance procedures—at issue” by “alleging that

4    Dignity Health breached union policies by retaliating against

5    Plaintiffs for reporting unsafe working conditions.”           Id. at 15.

6    Defendant characterizes “the central issue” in this case as

7    “whether plaintiffs complied with the CBA or Dignity Health

8    violated it” and thus argues it will be necessary to “interpret

9    the CBA to determine whether Plaintiffs’ complaints and

10   termination were valid under the CBA.”        Id.   However, the Court

11   finds these arguments to be too general to establish that

12   interpretation of the CBA will actually be required, as opposed

13   to merely consulted or referenced.        See Balcorta, 208 F.3d at

14   1108.

15         The Court agrees with Plaintiffs that Defendant has not

16   identified any particular “dispute regarding the meaning of the

17   contract terms” of the CBA requiring interpretation.           Reply at 3.

18   Indeed, Defendant points to only one specific example of a CBA

19   provision requiring interpretation: the “NO DISCRIMINATION”

20   provision barring discrimination and mandating that Defendant
21   comply with, inter alia, the FEHA and the ADA.          See Opp’n at 6.

22   Yet, Defendant does not explain how or why this provision

23   requires interpretation.      Id.   For example, Defendant does not

24   point to an ambiguous phrase or term in this provision that would

25   need interpretation.      Cf. Jaco v. Winco Holdings, Inc., No. 1:18-

26   cv-00301-DAD-EPG, No. 1:18-cv-00301-DAD-EPG, 2019 WL 1438069, at
27   *6 (E.D. Cal. Mar. 31, 2019) (reasoning that interpretation of

28   the phrase “gross misconduct” in the CBA was required and
                                           8
     Case 2:21-cv-00566-JAM-CKD Document 19 Filed 09/21/21 Page 9 of 10


1    therefore holding that plaintiff’s claim was preempted under

2    Section 301 of the LMRA).      Nor does Defendant explain why more

3    than mere reference to or consultation of this provision would be

4    required.    As Plaintiff stresses, this provision is “broad,”

5    “clear on its face and needs no analysis.”         Reply at 4.       Thus, at

6    most Defendant has shown mere reference to this CBA provision may

7    be necessary.    But Defendant has not shown interpretation of the

8    CBA is necessary and therefore that preemption under the second

9    step of Burnside is triggered here.

10         Because Defendant has not demonstrated Plaintiffs’ claims

11   are preempted under either prong of Burnside, the Court finds it

12   lacks subject matter jurisdiction over this action.          Accordingly,

13   the case must be remanded.

14         C.    Plaintiffs’ Request for Fees and Costs

15         Plaintiffs additionally request the Court order Defendant to

16   pay attorney fees and costs incurred as a result of the removal.

17   Mot. at 10-11.     When ordering remand, courts may require the

18   defendant to pay “just costs and any actual expenses, including

19   attorney fees, incurred as a result of the removal.”           28 U.S.C.

20   § 1447(c).    The test for awarding fees is whether the removing
21   party lacked an objectively reasonable basis for removal.              Martin

22   v. Franklin Capital Corp., 546 U.S. 132, 141 (2005).

23   “Conversely, when an objectively reasonable basis exists, fees

24   should be denied.”     Id. (internal citations omitted).

25         Plaintiffs contend Defendant’s removal was objectively

26   unreasonable because it was “based on Plaintiffs’ mere reference
27   to the CBA and the bare fact that Plaintiffs were members of a

28   union” and because “Defendant provided little to no justification
                                           9
     Case 2:21-cv-00566-JAM-CKD Document 19 Filed 09/21/21 Page 10 of 10


1     for its decision to remove” during meet-and-confer discussions.

2     Mot. at 11.    The Court disagrees and finds Defendant had an

3     objectively reasonable basis for removal.        Accordingly,

4     Plaintiffs’ request for fees and costs is denied.

5

6                                  III.   ORDER

7          For the reasons set forth above, the Court GRANTS

8     Plaintiffs’ motion to remand, but DENIES Plaintiffs’ request for

9     attorney fees and costs associated with the motion.

10         IT IS SO ORDERED.

11    Dated: September 20, 2021

12
                                           ____________________________
13                                         JOHN A. MENDEZ,
                                           UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           10
